Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 10-11, 13, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of Moeller [20110083169]

As to claim 1, 
Tam [8,245,934] teaches 1. A device comprising: 
a hardware processing unit [col. 2, line 65: “a processor associated with computing device 201”]; and 
a storage resource storing computer-readable instructions that, when executed by the hardware processing unit, cause the hardware processing unit to: 
detect an initial powering on of the device[col. 3, lines 1-2: “device 201 is configured to execute firmware instructions 204 when powered on for the first time.”  ] ; 
provide, to a database over a network , a security identifier associated with the device upon determining that the device is connected to the network [col. 2, lines 51-54: A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number”; and col. 3, lines 38-44: “Firmware instructions 204, when executed, may cause the processor to connect to configuration system 207, including storage 208 for storing configuration information (for example, configuration storage 104), by means of a connection through a network ”- connected to network]
download, from the database over the network, a deployment profile containing configuration settings for the device [col. 2, lines 50-55; “A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number”   and and col. 3, lines 48-55: “configuration system 207 and/or storage 208 may be configured to store the previously described secondary configuration information for one or more computing devices 50 201, indexed by serial numbers. On configuration system 207 receiving a serial number, configuration system 207 may perform a lookup of the secondary configuration information and then transmit the secondary configuration information to computing device 201 for storage at system memory 206.”- checking serial number in the index list and is transmitted. When in a list is searched and found for the corresponding serial number it must be matched, otherwise any other configuration may be sent] 
automatically configure the device according to the network configuration settings [col 4, lines 30-33: “flowchart illustrating a process for automatically downloading configuration information to a newly-manufactured computing device”    and  col. 4: “ According to one aspect, computing device (for example, computing device 101) may be configured with configuration instructions that, when executed on a startup of the computing device, automatically configure the device to load configuration information. ” ] 
But tam does not explicitly teach sending a security identifier associated with the trusted security chip of the device

However, Moeller [20110083169] teaches sending a security identifier associated with the trusted security chip of the device  and network access[ claim 24: “a trusted platform module sending a service request with an identification assertion, signed by a configurable credential, to the server for access to services provided by the server, if the configurable credential exists as an entry in an access control list containing credentials associated with different servers for different services and being configured by a network operator in the trusted platform module of the terminal device.”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tam and Moeller because both are directed toward accessing the services through network. Moeller improves upon Tam by being able to send the trusted chips identification such that services/information is downloaded or accessed for device specific to the trusted chip corresponding to the device which is installed with the chip which controls unauthenticated data access

As to claim 2, 
Moeller et al teaches profile is downloaded over the Internet and the network configuration settings configure the device to access a managed network [0007: “terminal devices each of which has a TMP module (Trusted Platform Module), with the TPM module of a terminal device sending a service request with an ID assertion, which is signed by a configurable credential, to a server in order to access the services  ” and 0010: “the network operator in the TPM module of the terminal device configures an access control list ACL, which contains credentials associated with different servers for different services. ” and 0044: “ The processes can also be distributed via, for example, downloading over a network such as the Internet. The system can output the results to a display device, printer, readily accessible memory or another computer on a network.”].

As to claim 5, 
Moeller  teaches 5. The device of claim 1, wherein trusted security chip comprises a trusted platform module [007 “Terminal devices each of which has a TMP module (Trusted Platform Module), with the TPM module of a terminal device sending a service request with an ID assertion, which is signed by a configurable credential, to a server in order to access the services”- the device containing TPM is trusted security chip.]
.

As to claim 6, 
Moeller teaches 6. The device of claim 1, the security identifier matches another security identifier stored in the database, another security identifier being derived [[is]] from a computer build report. [0008: “after receiving the service request, the server validates the ID assertion with the credential and verifies the signature.” – when its verified its value is matched].

As to claim 7,
Tam teaches the device is automatically configured for network access without requiring a user of the device to enter any configuration settings [4:“According to one aspect, computing device (for example, computing device 101) may be configured with configuration instructions that, when executed on a startup of the computing device, automatically configure the device to load configuration information.”- automatically is without requiring user input].

As to claim 10, 
Tam and Moeller teaches this claim according to the reasoning set forth in claim 1 supra. 

As to claim 11, 
Tam and Moeller teaches this claim according to the reasoning set forth in claim 5 supra. 


As to claim 13, 
	Tam teaches the deployment profile is automatically downloaded upon initial powering on of the device [ col. 3, lines 1-2: “device 201 is configured to execute firmware instructions 204 when powered on for the first time.” And col. 2, lines 51-54: A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number” and col 4, lines 30-33: “flowchart illustrating a process for automatically downloading configuration information to a newly-manufactured computing device”].

As to claim 14, 
Tam et al [8,245,934] teaches A system comprising: 
a hardware processing unit [col. 2, line 65: “a processor associated with computing device 201”]; and 
a storage resource storing computer-readable instructions that, when executed by the hardware processing unit, cause the hardware processing unit to: 
provide a management service identifier to an equipment manufacturer [col.4, lines 33-34: “ the device-specific configuration information includes a serial number.”- serial number is provided equipment], the management service identifier being associated with a deployable device made by the equipment manufacturer prior to delivery of the deployable device [col. 2: “During the configuration of a device 102 at assembly line 101, the camera of device 102 may be activated and presented with a barcode that includes a serial number associated with the device. The camera may be configured to automatically read the barcode to read and/or store the serial number, and then automatically transmit 106 the serial number to configuration server 103 using network 105. A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number ” and col. 3 lines 6-10: “For example, barcode 205 may be placed in front of the camera by an assembly line technician, or automatically by machinery at assembly line 101. Camera 203 may automatically read encoded information from barcode 205 and store the encoded information onto an internal system memory 10 206.”- serial numbers are made prior to manufacturing ] ; and 
specify a deployment profile for the deployable device, the deployment profile providing configuration settings for automatically configuring the deployable device upon initial powering on of the deployable device [ col. 2, lines 50-55; “A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number ”- device specific configuration is facilitated for download and col. 3, lines 1-2: “device 201 is configured to execute firmware instructions 204 when powered on for the first time. ” and col. 4: “ According to one aspect, computing device (for
example, computing device 101) may be configured with configuration instructions that, when executed on a start up of the computing device, automatically configure the device to load configuration information. ”-]; 
wherein the management service identifier is associated with the deployment profile, and the deployment profile is automatically downloaded to the deployable device upon attestation of a security identifier associated with the deployable device [col. 2, lines 50-55; “A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number”- device specific information is equivalent to management service identifier and device specific configuration is equivalent to deployment profile and col. 2  Lines 50-54: “ A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number.”- device specific information is downloaded  and col 4, lines 30-33: “flowchart illustrating a process for automatically downloading configuration information to a newly-manufactured computing device ”].
However, Meoller [20110083169] teaches a security identifier associated with a trusted security chip of the deployable device. [ claim 24: “a trusted platform module sending a service request with an identification assertion, signed by a configurable credential, to the server for access to services provided by the server, if the configurable credential exists as an entry in an access control list containing credentials associated with different servers for different services and being configured by a network operator in the trusted platform module of the terminal device.”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tam and Moeller because both are directed toward accessing the services through network. Moeller improves upon Tam by being able to send the trusted chips identification such that services/information is downloaded or accessed for device specific to the trusted chip corresponding to the device which is installed with the chip which controls unauthenticated data access


As to claim 15, 
Moeller teaches  trusted security chip comprises a trusted platform module associated with the deployable device. [007 “Terminal devices each of which has a TMP module (Trusted Platform Module), with the TPM module of a terminal device sending a service request with an ID assertion, which is signed by a configurable credential, to a server in order to access the services”- the device containing TPM is trusted security chip.]


As to Claim 17, 
Teaches 17. The system of claim 16, wherein the deployment profile is created prior to deployment of the deployable device [ col. 3, 44-46: “Computing device 201 may transmit configuration system 207 the serial number read from barcode 205 to receive the previously described secondary configuration information about the computing device.” –the device specific profile related to serial number has to be created prior manufacturing, device specific has to be created prior to manufacturing, therefore it has be prior to device is deployed].

As to claim, 18: 
Tam teaches 18. The system of claim 14, wherein attestation of the security identifier is based at least on comparison of the security identifier associated with the deployable device and information received from the equipment manufacturer regarding the deployable device [col. 2  Lines 50-54: “ A configuration server 103 may be configured to receive the serial number scanned at assembly line 101 by the camera, and facilitate the download to the device of further device-specific configuration information associated with the serial number.” And col. 3, lines48-55: “configuration system 207 and/or storage 208 may be configured to store the previously described secondary configuration information for one or more computing devices 50 201, indexed by serial numbers. On configuration system 207 receiving a serial number, configuration system 207 may perform a lookup of the secondary configuration information and then transmit the secondary configuration information to computing device 201 for storage at system memory 206” - serial number has to be compared in the index prior to pushing the configuration].

As to claim 19,
Tam teaches the information received from the equipment manufacturer regarding the deployable device is a computer build report col. 3, lines48-55: “configuration system 207 and/or storage 208 may be configured to store the previously described secondary configuration information for one or more computing devices 50 201, indexed by serial numbers. On configuration system 207 receiving a serial number, configuration system 207 may perform a lookup of the secondary configuration information and then transmit the secondary configuration information to computing device 201 for storage at system memory 206”- the list of look up table must be created by the manufacturer, as because configuration sheet is issued by the manufacturer]




Claim 3, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of Moeller [20110083169], in view of Portar [20100205281]

As to claim 3, 
Combination of Tam, Moeller, and Verma teach profile creation. But do not teach policy setting. 
However, Porter [20100205281] teaches the deployment profile defines mobile device management policy settings to be applied to the device [ 0023: “Policy module 74 includes guidelines or configuration rules to determine which network configuration profile, if any, of the various network configuration profiles of configuration profile database 72 network configuration management module 70 is to provide to a new or replacement network device being connected to network 30 based on device and location data obtained from device data module 62 of the network device. It is noted that the plurality of network configuration profiles of configuration profile database 72 are initially created by a network administrator(s)” – policy setting is defined]
	It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention because all are directed toward configuration. Furthermore, Portar improve upon Tam by being able to create profile as well as the setting policy such that the system can be updated according to the policy in an efficient manner. 

As to claim 12, 
Combination of Tam, Moeller and Portar teach this claim according to the teaching of claim 3 supra. 
As to claim 16, 
Combination of Tam, Moeller and Portar teach this claim according to the teaching of claim 3 supra. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of Moeller [20110083169], in view of MCkiel [20110071656]
As to claim 4, 
Tam and Moeller teaches the profile created by administrator but does not explicitly teach information screen that lists information associated with the organization, and current configuration settings being applied to the device
However,  MCkiel [20110071656] teaches wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processinq unit to: display, on a display of the device, an information screen that lists configuration settings  [MCKiel, Jr 20110071656:   0071: “For example, as a user works with the home control interface and wants to interact with a controllable device, such as a room temperature setting, an executable file or program provided by the manufacturer of the device may be invoked to present a pop-up dialog within the user interface on the user's display showing the current setting of the control, and providing for user input to effect the settings of the control. The program can also provide a particular graphical appearance and arrangement of controls to be consistent with the manufacturers branding and desired look and feel.”] 
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Tam and Moeller with MCKiel because both are directed toward managing setting/configuration. Furthermore, MCkiel improves upon Tam and Moeller by being able to showing current setting   and option to provide different  such that each device each client device would be known what configuration setting are applied such that if any configuration has not met the standard, user can request or update the setting easily. 


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam [8,245,934], in view of Moeller [20110083169], in view of Dugan [20140173586]

As to claim 8,
Tam and Moeller teaches configuring device but does not explicitly teach the user of the device can reject the automatic configuration of the device 
However  Dugan [20140173586] teaches computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to reject the automatic configuration of the device responsive to user input. [ para, 0015,   The electronic device may support manual or automatic download or rejection   of application updates based on whether the recommender is a trusted recommender or guru, whether any recommendation is positive or negative, the split of positive and negative recommendations, the total number of positive recommendations, the total number of negative recommendations, or other factors. The electronic device can send associated recommendation activity data to the recommendation network whereby the recommendation network can maintain data related to recommenders' levels of influence.” And 0056: “The electronic device optionally detects 645 an initiation of the application by the user and annunciates an updated application notification in the user interface when the application is launched. For example, the electronic device can display a pop-up window that informs the user that the update to the application has been installed. The pop-up window can include the recommender identification (similar to identification 354 of FIG. 3) and update features as noted by the software developer”
  It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tam and Moeller with  Dugan because both are directed toward updating setting. Furthermore, Dugan improves upon Tam and Moeller by being able to provide option to select automatic or manual configuration such that device can be updated accordingly in a need-based basis by the user.

As to claim 9,
Dugan teaches the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: display a standard setup screen on a display of the device responsive to the user input rejecting the automatic configuration of the device [ para, 0015,    “The electronic device may support manual or automatic download or rejection   of application updates based on whether the recommender is a trusted recommender or guru” – when there is a manual update of the system or application, automatic update is rejected, hence it has to have the standard screen, and 0056: “The electronic device optionally detects 645 an initiation of the application by the user and annunciates an updated application notification in the user interface when the application is launched. For example, the electronic device can display a pop-up window that informs the user that the update to the application has been installed. The pop-up window can include the recommender identification (similar to identification 354 of FIG. 3) and update features as noted by the software developer”- screen has to be standard, and user is involved which is manual and rejection of the automatic update] 



Allowable Subject Matter
Claim 20 to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 07-11, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moeller [20110083169]



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Elliott [20090031008] teaches “a method of configuring a network device is disclosed that includes determining network device information at a network device using a boot strapping protocol during an initial set-up process of the network device. The method further includes automatically modifying a configuration profile of the network device to connect to a network in a first device mode using the network device information. The method also includes receiving configuration information transmitted from a configuration server without requesting the configuration information. The configuration information includes routing information and configuration parameters to the network device. The method further includes automatically modifying the configuration profile of the network device to operate in a second device mode based on the configuration information”
Fujita et al [20190244584] teaches The EDID information is data including, for example, a) the corresponding resolution of the display device 6, b) the name of the manufacturer of the display device 6, c) the model number of the display device 6, and d) the current setting of the brightness range on the display device 6.
Carpenter et al [20190180098] teaches An exemplary productivity service may be configured to notify the user of the automatic update and provide a user with an opportunity to accept/reject the update. In other instances, a new version of the digital document may be created so as not to overwrite a previous version without user approval.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KESHAB R PANDEY/Primary Examiner, Art Unit 2187